Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-7, 9-11 and 13 are examined on merits in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1 and 9 are directed to a method of identifying inhibitors for PARP by a method utilizing resonance energy transfer principle wherein the method requires a PARP catalytic domain labeled with a donor or acceptor fluorophore and a PARP probe labeled with an acceptor or donor fluorophore depending on the fluorophores labeled with PARP catalytic domain. The “PARP probe” in the method as claimed, is the most important feature/compound of the method process as the identification of the inhibitor is based on competitive binding of the PARP probe with the PARP catalytic domain. The term “PARP probe” has not been clearly defined in the specification but specification teaches that “PARP probe” refers to an agent (e.g. a small molecule that can bind to the active site of a PARP). Therefore, as described in the specification PARP probe” encompasses a large number of different types of compound that bind to the active site of a PARP. Note that an example is not limited to the different compounds encompassed by the term “PARP probe”.  As claimed, various known and yet to be identified compounds are encompassed by PARP probe as long as the compound /agent can bind to the active site of PARP. As for example, 
However, throughout the application, PARP probe is strictly limited to a compound of formula 
    PNG
    media_image1.png
    77
    250
    media_image1.png
    Greyscale
 wherein A is a fluorophore or an affinity tag and L is a linking group having 10-30 spacer atoms. Throughout the specification, the PARP probe labeled with a fluorophore is limited to the above compound wherein the L comprising a specific linker composition for the method claim useful as a competitive binding probe for identifying inhibitors. Moreover, specification teaches that the present disclosure provides high affinity active site probes that binds in the NAD+ packet of PARPs (e,g, monoPARPs) and the probes are based on the structure-activity relationship (SAR) and binding mode of inhibitors that bind to the NAD+ pocket of monoPARP enzymes (page 11) and with the disclosed PARP probed labeled with a fluorophore, the disclosure of displacement assays are limited to displacement from TIPARP, PARP10, PARP12, PARP14, PARP15, and  PARP16, which are all monoPARPs.
The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These factors include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date.  In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims.  
MPEP § 2163 further states that, for a claimed genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus:
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of  one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  
Emphasis added.

Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. Applicants are directed to the recent and relevant decision in AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014). The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  By disclosing only a single compound labeled with a fluorophore as a probe for competitive binding with catalytic domain of certain PARPs, the specification does not describe representative example and does not provide support for the full scope of the claimed PARP probe as encompassed.
The disclosure of only a single compound 
    PNG
    media_image2.png
    117
    219
    media_image2.png
    Greyscale
linked to a fluorophore through a certain linker composition as a labeled probe in a displacement assays with certain catalytic domain of monoPARPs for identifying inhibitor of PARP, cannot be considered representative disclosure or guidance of various compounds for probe in the process as claimed for identification of inhibitors of PARP with various catalytic domains of various PARPs.



Response to argument
Applicant's arguments filed 06/11/2021 have been fully considered and are persuasive to overcome the rejections under 35 USC 112(b). Applicant’s arguments that  Kim is designed for studying complex formation between PARylated PARP and XRCC1 is persuasive to overcome the rejection under 35 USC 103. However, Applicant’s arguments are not persuasive to overcome the rejections under 35 USC 112(a).  
In regards to 35 USC 112(a), Applicants argued that a skilled person would have readily known that any agent capable of binding to the PARP active site can function as a PARP probe in the claimed method. Applicants argued that in light of the sequence and structural information, a skilled person in the art would readily able to predict which agent would bind to the PARP active site.
The above arguments have fully been considered but are not found persuasive. As described in the rejection, the “PARP probe” in the method as claimed, is the most important feature/compound of the method process as the identification of the inhibitor is based on competitive binding of the PARP probe with the PARP catalytic domain. The binding kinetics to active site for displacement with an inhibitor are important factors for identifying an inhibitor. PARP probe is a specific binding molecule specifically binding to specific site (catalytic domain). The structural information of the PARP active site does not provide PARP probe structural information similar to Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention).  
There is no shared structures disclosed for PARP probes. The disclosure of only a single compound 
    PNG
    media_image2.png
    117
    219
    media_image2.png
    Greyscale
linked to a fluorophore through a certain linker composition as a labeled probe in a displacement assays with certain catalytic domain of monoPARPs for identifying inhibitor of PARP, cannot be considered representative disclosure or guidance of various compounds for PARP probe in the process as claimed for identification of inhibitors of PARP with various catalytic domains of various PARPs. Applicants have not established any reasonable structure-function correlation with regards to the structural features of the PARP prove 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If Applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicant should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.